Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendments filed on April 15, 2021.
Information Disclosure Statements filed on 03/10/2021 has been considered by the examiner.
Claims 1-6 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Asai JP2015161958A.

As per claim 1, Asai discloses:
A communication device configured to: 
store identification information of a first network on which an application is permitted to operate, as first identification information, connect to a second network,  
acquire identification information of the second network, as second identification information: not to permit operation of the application on the network in a case where the first identification information is different from the second identification information, (Asai, Abstract) where a storage units stores communication destination device identification information for identifying a communication destination device and first network identification information for identifying a network to which the communication destination device belong. Then a second network identification information is obtained. In case of a mismatch state between the first network identification and the second network identification, the communication with destination device is not allowed. 

As per claim 4, Asai discloses:
A method of controlling a communication device including a storage unit configured to store first identification information which is identification information of a first network on which an application is permitted to operate, the method comprising: 
Connecting to a second network; acquiring identification information of the second network as second identification information, not permitting operation of the application on the second network in a case where the first identification information stored in the storage unit is different from the acquired second identification information, (Asai, Abstract) where a storage units stores communication destination device identification information for identifying a communication destination device and first network identification information for identifying a network to which the communication destination device belong. Then a second network identification 

As per claim 6, Asai discloses:
A computer-readable non-transitory storage medium storing a program causing a computer to function as 
a storage unit configured to store identification information of a first network on which an application is permitted to operate, as first identification information,  
a connection unit configured to connect to a second network, an acquisition unit configured to acquire identification information of a second network via the connection unit, as second identification information, a connection controller configured not to permit operation of the application on the second network in a case where the first identification information is different from the second identification information, (Asai, Abstract) where a storage units stores communication destination device identification information for identifying a communication destination device and first network identification information for identifying a network to which the communication destination device belong. Then a second network identification information is obtained. In case of a mismatch state between the first network identification and the second network identification, the communication with destination device is not allowed.

As per claim 2, Asai discloses:

specify an application that requests the second network, store the first identification information in association with application identification information for identifying the application; and the connection controller is configured not to permit the connection of the application specified by the specification unit to the network corresponding to the second identification information when conditions i) and ii) are both satisfied, i) the application identification information corresponding to the application specified by the specification unit is stored in the storage unit, and ii) the first identification information stored in association with the application identification information is different from the second identification information, (Asai, Abstract).

As per claim 3, Asai further discloses:
configured to permit operation of the application in a case where the first identification information matches the second identification information, (Asai, Abstract) where in case of matched identifications the connection can be established.

As per claim 5, Asai discloses:
wherein: the storage unit is configured to further store application identification information for identifying the application in association with the first identification information; and the method further includes specifying an application that requests operate on the  second network, and not permitting operation of the specified application on the second network when conditions i) and ii) are both satisfied, i) the application identification information corresponding to the specified application is stored, and ii) the first identification information stored in association with the application identification information is different from the acquired second identification information, (Asai, Abstract).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446